Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 03/30/2022, with respect to the previous double patenting rejection have been fully considered.  While the argument to wait until allowable subject matter is indicated is not considered persuasive, the previous double patenting rejection has been withdrawn due to the amendments of the independent claims. 

Applicant’s arguments, see page 8-10 of applicant arguments/remarks, filed 03/30/2022, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections has been withdrawn. The broadest reasonable interpretation of “calibration performance value” in light of the specification but not reading the specification into the claim language. 

Applicant’s arguments with respect to the prior art rejections of the independent claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on the same reference combination applied in the prior rejection of record. Please see below for the current prior art rejection of the independent claims over Fordham (US 6,115,671), in view of Kannengiesser (US 2016/0282433).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fordham (US 6,115,671), in view of Kannengiesser (US 2016/0282433).

Regarding claim 1, Fordham teaches a method comprising: 
generating a set of correlation models, wherein each of the set of correlation models comprises a different set of correlation parameters, [See Fig. 2-3 and 6, wherein each figure shows a different model that is used to generated to adjust measured signals according to temperature. See Fig. 6, wherein the model includes parameters 330, 332, 350 and 336 that are not considered in Figs. 2-3, therefore the models have different parameters. 
See also rest of reference.]; 
selecting a correlation model [See Fig. 6 is determined as the more advanced model because it considered more parameters that were not considered in Figs. 2-3. Fordham discloses the models in Figs. 2-3 as conventional. The model in Fig. 6 is “used for NMR logging utilizing the logging tool 13, shown in FIG. 1.” Therefore, it seems the model in Fig. 6 is selected. See also rest of reference.]; 
generating a temperature-corrected nuclear magnetic resonance (NMR) measurement-derived value corresponding to a target temperature using the selected correlation model that is based on a difference between the target temperature and a sample temperature [See claim 1, 4, and 10 wherein the models/equations use the difference between room temperature and downhole temperature to determine relaxation parameters. See also rest of reference.]; and
determining a formation property based on the temperature-corrected NMR measurement-derived value corresponding to the target temperature [See claim 1, 4, and 10 wherein the models/equations use the difference between room temperature and downhole temperature to determine relaxation parameters. See also rest of reference.].
	However, Fordham is silent in teaching wherein each of the set of correlation models comprises a corresponding calibration performance value and selecting a correlation model based on a comparison of calibration performance values (emphasis added to missing limitations).
	Kannengiesser, which is also in the field MRI, teaches wherein each of the set of correlation models comprises a corresponding calibration performance value [Fig. 4-5 and ¶0049-0052, wherein two different fat models are evaluated (Hamilton and Ren). The Hamilton model showed no mismatch and was therefore determined as the best fit. The mismatch is the calibration performance value. See claim 1 wherein different parameters can be fixed for different models, see Fig. 8. See also rest of reference.] and selecting a correlation model based on a comparison of calibration performance values [Fig. 4-5 and ¶0049-0052, wherein two different fat models are evaluated (Hamilton and Ren). The Hamilton model showed no mismatch and was therefore determined as the best fit. Therefore, the Hamilton model is selected. See claim 1 wherein the final model is the model with the best fit. See Fig. 8. See also rest of reference.]. Kannengiesser further teaches generating a set of correlation models, wherein each of the set of correlation models comprises a different set of correlation parameters, and wherein each of the set of correlation models comprises a corresponding calibration performance value [Claim 1, wherein the different tentative models can have different variables set to constant values. See Fig. 8, which shows at the end two models, one with fat as zero and the model with R2* and noise as fixed. These models are then evaluated using goodness of fit.  Fig. 4-5 and ¶0049-0052, wherein two different fat models are evaluated (Hamilton and Ren). The Hamilton model showed no mismatch and was therefore determined as the best fit. See also rest of reference.]; selecting a correlation model from the set of correlation models based on a comparison of calibration performance values [Claim 1, wherein the different tentative models can have different variables set to constant values. See Fig. 8, which shows at the end two models, one with fat as zero and the model with R2* and noise as fixed. These models are then evaluated using goodness of fit.  Fig. 4-5 and ¶0049-0052, wherein two different fat models are evaluated (Hamilton and Ren). The Hamilton model showed no mismatch and was therefore determined as the best fit. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fordham and Kannengiesser because both Fordham and Kannengiesser are in the field of MRI/NMR and teach using signal models to determine a further parameter. Further, Fordham teaches that there are different models to compensate signals for temperature variation [Fordham - See Figs. 2-3 and 6]. Kannengiesser teaches that is also known that a plurality of signals models can be used and teaches that it is known in the art to evaluate the signal models and select the best model [Kannengiesser - See Figs. 4-5 and claim 1 at least]. Therefore, it would have been obvious to try before the filing date of the claimed invention evaluating each signal model in Fordham with the goodness of fit disclosed by Kannengiesser. 

Regarding claim 2, Fordham and Kannengiesser teach the limitations of claim 1, which this claim depends from.
Fordham further teaches wherein the correlation model comprises a pair of parameters, and wherein a first parameter of the pair of parameters comprises a parameter that varies with temperature [See Equation 8 and how T2 varies with temperature. See also Claim 1 and rest of reference.]. 

Regarding claim 3, Fordham and Kannengiesser teach the limitations of claim 2, which this claim depends from.
Fordham further teaches wherein a second parameter of the pair of parameters comprises a parameter that is a function of at least one of an NMR relaxation time distribution and a non-time measured formation property [See Equation 8 and how pore size varies with T2. See also Claim 1 and rest of reference.].

Regarding claim 4, Fordham and Kannengiesser teach the limitations of claim 3, which this claim depends from.
Fordham further teaches wherein the non-time measured formation property comprises at least one of a pore throat distribution, a micro porosity cutoff, a macro porosity cutoff, a porosity, a permeability, a pore volume threshold, a pore connectivity threshold, and a pore throat size [Claim 3’s limitation states that the second parameter can vary with either an NMR relaxation time or a non-time measured formation property. Therefore, the claim can still be interpreted as depending on the NMR relaxation time and not the non-time measured formation property. See Equation 8 and how pore size varies with T2. See also Claim 1 and rest of reference.]. 

Regarding claim 5, Fordham and Kannengiesser teach the limitations of claim 1, which this claim depends from.
Fordham further teaches further comprising: AMENDMENT AND RESPONSE UNDER 37 CFR §1.111Page 3acquiring a plurality of calibration NMR relaxation time distribution values at a set of calibration temperatures [See Fig. 7, wherein there are a plurality of relaxation time distribution values (see all the data points) . See Fig. 6, step 338 wherein relaxation data is determined. See also Col. 7, lines 25-36 and rest of reference. A broadest reasonable interpretation of “set” can include a set of one.], wherein generating the set of correlation models is based on the plurality of calibration NMR relaxation time distribution values [See Figs. 2-3 and 6, wherein the models in both Fig. 2-3 are based on acquired temperatures and known acquisitions at room temperatures. See also Fig. 6 and Fig. 7 and Col. 7, lines 25-36, wherein the model can also be considered the different fits and there is a loop to find the best fit. See also Figs. 4-5 and rest of reference.].
Kannengiesser also further teaches acquiring a plurality of calibration NMR relaxation time distribution values at a set of calibration temperatures [See Figs. 4-5, wherein R2* is acquired for a plurality of phantoms. See also ¶0016, ¶0021-0023 and rest of reference.], wherein generating the set of correlation models is based on the plurality of calibration NMR relaxation time distribution values [See Figs. 4-8 and Claim 1. See also ¶0016, ¶0021-0023 and rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fordham and Kannengiesser because both Fordham and Kannengiesser are in the field of MRI/NMR and teach using signal models to determine a further parameter. Further, Fordham teaches that there are different models to compensate signals for temperature variation [Fordham - See Figs. 2-3 and 6]. Kannengiesser teaches that is also known that a plurality of signals models can be used and teaches that it is known in the art to evaluate the signal models and select the best model [Kannengiesser - See Figs. 4-5 and claim 1 at least]. Therefore, it would have been obvious to try before the filing date of the claimed invention evaluating each signal model in Fordham with the goodness of fit disclosed by Kannengiesser.
Regarding claims 8-12, the same reasons for rejection above for claims 1-5 apply to claims 8-12. Claims 8-12 are merely the apparatus version of method claims 1-5.

Regarding claims 15-18, the same reasons for rejection above for claims 1-3 and 5 apply to claims 15-18. Claims 15-18 are merely the non-transitory machine-readable media version of method claims 1-3 and 5.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Fordham, in view of previously cited Kannengiesser, and in further view of Kwak (US 10,451,571).

Regarding claim 6, Fordham and Kannengiesser teach the limitations of claim 5, which this claim depends from.
	Fordham further teaches wherein the correlation model comprises a relationship between the plurality of calibration NMR relaxation time distribution values and the set of calibration temperatures [See Claim 1 and rest of reference.].
	However, Fordham and Kannengiesser are silent in teaching a linear relationship and a logarithm of the plurality of calibration NMR relaxation time.
	Kwak, which is also in the field of MRI, teaches wherein the correlation model comprises a linear relationship between a logarithm of the plurality of calibration NMR relaxation time distribution values and the set of calibration temperatures [See Fig. 3 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fordham and Kannengiesser with the teachings of Kwak because Fordham teaches the correlation model using surface relaxivity [Fordham – Fig. 6, 352. See also rest of reference.] and Kwak shows that there is a linear relationship between a logarithm of the plurality of surface relaxivity values and the set of calibration temperatures [Kwak – Fig. 3]. 

Regarding claim 13, the same reasons for rejection above for claim 6 apply to claim 13. Claim 13 is merely the apparatus version of method claim 6.

Regarding claim 19, the same reasons for rejection above for claim 6 apply to claim 19. Claim 19 is merely the non-transitory machine-readable media version of method claim 6.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Fordham, in view of previously cited Kannengiesser, and in further view of Cheng (US 2010/0033176).

Regarding claim 7, Fordham and Kannengiesser teach the limitations of claim 5, which this claim depends from.
	Fordham further teaches wherein generating the set of correlation models from the plurality of NMR relaxation time distribution values [See Fig. 2-3 and 6 and 8 and corresponding portions in spec. See also rest of reference.].
	However, Fordham and Kannengiesser are silent in teaching removing outlier data values from the NMR values based on a threshold distribution value.
	Cheng, which is also in the field of NMR, teaches removing outlier data values from the plurality of calibration NMR relaxation time distribution values based on a threshold distribution value [¶0036, wherein outlier values for the correlation models can be discarded. The outlier values of the correlation models correspond to T2 values. Therefore, if correlation model parameters (a-c) are discarded, then NMR relaxation time values are also discarded. There has to be a threshold value as well because then the See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fordham and Kannengiesser with the teachings of Cheng because all references teach using fitting algorithms that include NMR relaxation times and because Cheng teaches that it is known in the art to discard outlier values when performing fitting [Cheng - ¶0036]. Therefore, it would have been obvious to try removing outlier data values from the plurality of calibration NMR relaxation time distribution values based on a threshold distribution value so that better fitting can be performed and so that the fitting is not skewed because of outlier values. 

Regarding claim 14, the same reasons for rejection above for claim 7 apply to claim 14. Claim 14 is merely the apparatus version of method claim 7.

Regarding claim 20, the same reasons for rejection above for claim 7 apply to claim 20. Claim 20 is merely the non-transitory machine-readable media version of method claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/             Primary Examiner, Art Unit 2896